Citation Nr: 1117403	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  00-16 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected pes planus for the period between 26 August 1993 and 2 June 1999.


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to April 1962 and from February 1963 to February 1966.    

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a May 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Procedural history

The Veteran's claim for entitlement to service connection for pes planus was received by VA on 26 August 1993.  The RO denied the claim in a December 1993 rating decision and the Board's September 1996 decision denied the claim.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court) and the Court vacated the September 1996 Board decision and remanded it.  The Board remanded the claim for further development in a June 1998 decision.  

The RO granted service connection for pes planus in a May 1999 rating decision and evaluated the disability as 10 percent disabling effective from the date VA received the Veteran's claim.  The Veteran disagreed with the initial disability rating and perfected an appeal.  The Veteran's claim was remanded for further development in a July 2004 Board decision.  In October 2005 and November 2007 decisions, the Board remanded the claim for compliance with the July 2004 remand order.  

In a November 2009 rating decision, the RO granted a disability rating of 30 percent disabling effective 25 January 2008.  In a July 2010 rating decision, the RO granted entitlement to Individual Unemployability (TDIU) benefits effective 3 June 1999.

The record also includes the transcript of the Veteran's testimony in support of his claim at a July 1994 hearing before a local hearing officer.

FINDING OF FACT

Between 26 August 1993 and 2 June 1999, the Veteran's service-connected pes planus was manifested by chronic pain of the arches and objective pain on manipulation and use.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for service-connected pes planus for the period between 26 August 1993 and 2 June 1999 have not been met.  38 U.S.C.A. § 1155 (West 1992, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (1992-1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that his pes planus symptoms warranted a disability rating in excess of 10 percent for the period between the date of service connection, 26 August 1993, until the day before his total disability rating, 2 June 1999.  The Board will address preliminary matters and then render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary.  The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board has remanded the Veteran's claim for an increased initial disability rating for further procedural and evidentiary development in July 2004, October 2005 and November 2007.  Specifically, the Board ordered VBA to provide the Veteran with a medical examination.  Those examinations were designed to provide evidence regarding the Veteran's claim for TDIU benefits.  The examinations were ultimately provided and the Veteran was provided entitlement to the TDIU benefits he sought.  The Board finds that there has been substantial compliance with the Board's remand orders as they pertained to the claim presently before the Board.  The Board further notes that non-compliance with the remand orders would not affect or prejudice the Veteran's pending claim for an increased initial disability rating limited to the dates at issue because the medical evidence is already of record and could not be changed by compliance with the Board's July 2004 and subsequent remand orders.

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO provided the Veteran with notice in a letters dated September 2004 and January 2008 which informed him that in order to substantiate a claim for increased disability rating, he had to provide evidence that his service-connected disability had gotten worse.  The Veteran was further informed in the January 2008 letter of how VA determines a disability rating and an effective date.  The Veteran was also informed of the steps VA would take to assist him in developing his claim including obtaining relevant records and providing a medical examination if one were necessary to adjudicate his claim.

Moreover, the Veteran's claim arises from the Veteran's disagreement with an initial disability rating.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Finally, the Board observes that the Veteran has not contended, nor does the record indicate, that his claim has been prejudiced by a lack of notice.  See Goodwin supra at 137 [Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements].

With regard to the duty to assist, the record reveals that the Veteran's service treatment records have been obtained as well as VA and private medical treatment records.  The record also includes records obtained from the Social Security Administration (SSA) that pertain to the Veteran's pending claim.  The Board observes that the Veteran has not contended that any records remain outstanding.  In addition, the record shows the Veteran has received numerous medical examinations by VA practitioners, including in 1993, 1994 and 1998.

As noted above, the Veteran has testified at a hearing before a local hearing officer and has chosen not to present any testimony at a hearing before a Veterans Law Judge.  In addition, the Veteran has been represented by an attorney since his initial Court action.  

For those reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  The Board will proceed to a decision on the merits of the Veteran's claim.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

Fenderson

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Assignment of diagnostic code

The Veteran's service-connected bilateral pes planus is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 [Flatfoot, acquired] (2010).  Because the issue before the Board is the assignment of an initial rating, the Board notes that the criteria of Diagnostic Code 5276 have remained the same throughout the period between 26 August 1993 and 2 June 1999.  Thus, the application of single criteria is appropriate.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5276 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the primary diagnosed disability in the Veteran's case (bilateral pes planus).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and neither the Veteran nor his attorney have requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 5276.

Specific rating criteria

Bilateral acquired flatfoot is rated as follows:

A 30 percent rating is assigned for severe symptoms: objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. 

A 50 percent rating is assigned for pronounced symptoms: marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (1993-1999).

Schedular rating

The Veteran contends that his initial disability rating of 10 percent did not adequately reflect the symptoms the record shows he had during the period between 26 August 1993 and 2 June 1999.  The Board observes that the Veteran had a 10 percent disability rating throughout the period under consideration.  The Board will address the evidence from that period and apply the diagnostic code criteria.

The Veteran's claim was received on 26 August 1993.  The record includes the October 1993 report of a VA x-ray examiner who reported the Veteran's clinical history as "both feet/pain with standing/on or off feet/pes plamas while stan[d] has to walk on lateral side of feet."  The Board observes that the term 'pes plamas' is not defined in Dorland's Illustrated Medical Dictionary, 31st Edition (2007), but could be a misspelling of 'pes planus.'  An October 1993 VA clinical treatment entry provides a diagnosis of "pes planus - painful," and notes that the Veteran reported a "30 year" history of foot pain that has been "severe" for the last twelve years.  The examiner noted no deformity, "good motion to ankle," mild tenderness and mild arch pain.   Evidence of characteristic callosities was not noted.

A November 1993 VA examination report states the Veteran characterized his then current foot pain as constant arch pain, both when on and off his feet, and that the pain increased when on his feet.  The Veteran stated that his pain was worse standing than walking, but that both were painful.  The Veteran further stated that he could not stand on his flat feet but had to stand on his heels or the sides of his feet because of the pain.  The examiner reported the Veteran's feet are flat with very little arch and that the Veteran was able to squat and to rise on his toes and heels, and to pronate and supinate on both feet.  The examiner noted tenderness to deep palpation in the arches of both feet.  The examiner noted the Veteran came to the clinic and left the clinic using a wheelchair.  The Veteran was diagnosed with pes planus.

A January 1994 VA physical therapy consult entry states that the Veteran complained of chronic bilateral plantar fascitis.  A January 1994 VA podiatry entry states that the Veteran complained that his arch supports were not helping his arch pain which he characterized as being very painful.  The examiner reported the Veteran's arches were painful "at all times in all area[s]."  The examiner noted pain in the Veteran's arches on palpation bilaterally, but did not find pain in the tarsal, ankle or plantar fascia areas.   A February 1994 entry states the Veteran had no relief from the appliances he used. The record also includes notes showing that the Veteran received hydrocortisone injections for foot pain in February 1994.  

A 19 July 1995 letter from Dr. H.K., M.D., on Mayo Clinic letterhead, states that he reviewed medical records provided by the Veteran and determined that he was "unable to identify any structural or mechanism explanation for all of your unusual symptoms."  He recommended flexible inserts for the Veteran's shoes and stated that he did not believe he could help the Veteran with surgery.  

A 26 February 1997 letter from Dr. J.W., D.P.M., states that the Veteran's on-going foot problems stemmed from the time the Veteran was in service and that his current symptoms were related to his active duty service.  

A September 1998 VA examiner reported the Veteran has "pain in both feet, especially in the arches, which has been progressing."  The examiner noted the Veteran reported "periods of flare-ups, especially of the joints of the feet," that occurred when the Veteran walked too much or stood for too long.  The examiner stated that the Veteran reported that the pain was "moderately severe during flare-ups."  The examiner reported the Veteran's right foot had 13 degrees of dorsiflexion and 20 degrees of plantar flexion, and his left foot had 10 degrees of dorsiflexion and 15 degrees of plantar flexion.  The dorsiflexion and plantar flexion were without observed pain.  The joints of the feet were without pain, but the ranges of motion or function were painful when the Veteran stood or walked for long periods.  The examiner diagnosed the Veteran with "pes planus both feet, moderate, somewhat relieved with use of arch supports."

A March 1999 VA examination report states that the Veteran reported his foot pain was progressing and that there were "periods of flare-ups especially of the joints of the feet" that were provoked by excessive standing or walking.  The Veteran reported that the arch pain he experienced was "moderately severe" during flare-ups.  The examiner reported the Veteran's right foot had 13 degrees of dorsiflexion and 20 degrees of plantar flexion, and the left foot showed 10 degrees of dorsiflexion and 15 degrees of plantar flexion.  The examiner observed the Veteran had pain in his feet when he walked, but reported he did not observe evidence of callus, breakdown, or unusual shoe wear.  The examiner reported an assessment of "pes planus of both feet to a moderate degree and somewhat relieved with the use of arch supports."  

The 13 August 1999 examiner reported the Veteran complained of increasing pain in his arches and that he had to walk on the side of his feet to relieve pain.  The examiner observed the Veteran had "some minimal tenderness over the arches of his feet bilaterally," and that the Veteran walked on the outside edge of his feet because of "discomfort."  The report also notes normal x-ray studies of the Veteran's feet.

The Board notes the Veteran received SSA disability benefits for his feet effective from the date of the SSA claim, August 1993.  In the SSA application documents, the Veteran characterized his foot pain as "10 times that of a toothache."  Other documents in the record were received after June 1999, but refer to the Veteran's "severe" pain being manifested for many years and that the pain prevented him from performing normal everyday living tasks that involved walking or periods of standing beyond 15 minutes.
 
The Board also notes that the Veteran's July 1994 hearing testimony includes that the Veteran's then current condition was "pretty bad - one doctor had me walk for 5 minutes and it just doubled me right over in pain."  See hearing transcript at page 4.  Following the examination, the Veteran went to bed because of the pain.  The Veteran testified that the medications he had been provided, including the cortisone shot he received, did nothing to help him.  See hearing transcript at page 7.  The Veteran told the hearing officer that his feet ached waking up, that the aching pain woke him at night, that stairs presented a problem for him and that on occasion he used a wheelchair."  See hearing transcript at pages 7-8.  

Discussion

As noted above, in order to meet the criteria for a higher 30 percent disability rating, the evidence must show severe symptoms with objective evidence of marked deformity such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The evidence in this case clearly includes numerous assessments of the pain the Veteran experienced in his feet and particularly in his arches.  The November 1993 examiner observed tenderness in the arches and the Veteran stated that he had pain when walking.  But, the Board is struck by the disparity between what VA physicians reported and what the Veteran testified to regarding the degree of pain and the effect that the pain had on his life.  Supporting the Veteran's version are the later characterizations of the Veteran's pain and its affect on his life made by the physicians and the 2002 vocational assessment that are in the record.

The Board finds that the Veteran's symptoms between 26 August 1993 and 2 June 1999 did not meet the criteria for a 30 percent disability rating.  There was "pain on manipulation and use accentuated" in almost every assessment during the period of time under consideration.  The Board observes that not every criterion was met, but further observes that not all criteria have to be met.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].   Here the Veteran apparently used a wheelchair, used orthotic appliances that were of minimal value and had no relief with medical treatment.  But, there is no evidence of anything beyond pain.  For that reason, the Board finds that the Veteran is not entitled to a 30 percent disability rating during the period under consideration.

The Veteran's attorney has contended that the Veteran's symptoms meet the criteria for a 50 percent disability rating.  Specifically, she contends that the Veteran's symptoms were not relieved or improved by orthopedic shoes and that he is entitled on that basis to a 50 percent disability rating.  See February 2011 Attorney letter.  The Board disagrees and for the following reasons finds that the Veteran's symptoms between 26 August 1993 and 2 June 1993 are almost exclusively manifested by pain and are best described by the 10 percent disability rating criteria of Diagnostic Code 5276.

There is no evidence of marked pronation or of "extreme" tenderness of plantar surfaces.  The examiners did not report of clinical observations of pronation or abduction, and reported only that the Veteran's pain was mostly felt at the arches; they reported that the Veteran had no pain upon manipulation at the feet joints.  There was no clinical evidence of inward displacement and severe spasm of the tendo achillis on manipulation.  The Veteran's achillis were described by the September 1998 examiner as being "straight" and there was no evidence of pain upon manipulation, and the March 1999 examiner noted the achillis were normal.  The Veteran consistently complained that his orthotic appliances did not relieve pain, but the examiners reported that the Veteran said they helped to a limited degree.  The November 1993 examiner stated that the Veteran had been "treated with orthotics with a small amount of benefit."  The September 1998 examiner noted the Veteran's pain was "somewhat relieved" by arch supports.  The March 1999 examiner noted no unusual shoe wear.  The August 1999 examiner merely noted the Veteran had used appliances in the past and did not characterize whether they were helpful.  

In sum, the medical evidence shows that there is no marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement and achillis problems that are not relieved by orthopedic shoes or appliances.  For that reason, the Board finds that the higher 50 percent disability rating criteria are also not met and their application in this case is not appropriate during the period between 26 August 1993 and 2 June 1999.  The Board notes that the 50 percent rating is the highest rating provided by Diagnostic Code 5276.  

DeLuca considerations

The Board is aware that under certain circumstances a higher disability rating may be warranted under 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, such as with Diagnostic Code 5726, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply. See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  For that reason, the Board will not consider a higher rating on that basis.


Extraschedular consideration

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case includes factors such as marked interference with employment or frequent periods of hospitalization that render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App, 111 (2008), the Court provided a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If, as here, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule, then the other two steps of Thun become moot and referral for extraschedular evaluation is not warranted.

Additional matter

The Veteran's attorney has indicated in a letter dated 2 February 2011 that the Veteran does not agree with the effective date for TDIU benefits provided by the RO in the July 2010 rating decision.  The Board notes that the effective date issue is not before the Board at this time.  The matter is noted for the RO.   



ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected pes planus for the period 26 August 1993 to 2 June 1999 is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


